17-10751-mew           Doc 4484        Filed 11/21/19 Entered 11/21/19 12:57:30                     Main Document
                                                    Pg 1 of 3


 PILLSBURY WINTHROP SHAW PITTMAN LLP
 Deborah B. Baum (admitted pro hac vice)
 Patrick J. Potter (admitted pro hac vice)
 Cynthia Cook Robertson (admitted pro hac vice)
 Dania Slim (admitted pro hac vice)
 1200 Seventeenth Street, NW
 Washington, DC 20036
 Telephone: 202.663.8000

 Andrew M. Troop
 31 West 52nd Street
 New York, NY 10019
 Telephone: 212.858.1000

 Counsel to Fluor Enterprises, Inc.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------ x
  In re                                                              :
                                                                     : Chapter 11
  WESTINGHOUSE ELECTRIC                                              :
  COMPANY LLC, et al.,                                               : Case No. 17-10751 (MEW)
                                                                     :
                                      Debtors.1                      : (Jointly Administered)
  ------------------------------------------------------------------ x
    NOTICE OF WITHDRAWAL OF FLUOR ENTERPRISES, INC.’S REQUEST FOR
        ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM

            PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 41(a),

 applicable in the above-captioned chapter 11 cases pursuant to Rules 7041 and 9014 of the Federal

 Rules of Bankruptcy Procedure, Fluor Enterprises, Inc. hereby withdraws Fluor Enterprises, Inc.’s




 1
     On September 25, 2018, many of the Debtors’ Chapter 11 Cases were closed pursuant to the Court’s Order (I)
     Consolidating the Administration of Certain Remaining Matters at the Lead Case; (II) Entering a Final Decree
     Closing Certain Affiliate Cases; and (III) Granting Related Relief [Docket No. 3956]. The Debtors in the remaining
     chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, if any, are:
     Westinghouse Electric Company LLC (0933), Stone & Webster Services LLC (5448), WEC Carolina Energy
     Solutions, Inc. (8735), WEC Carolina Energy Solutions, LLC (2002), WECTEC Global Project Services Inc.
     (8572), WECTEC LLC (6222), and WECTEC Staffing Services LLC (4135). The Debtors’ principal offices are
     located at 1000 Westinghouse Drive, Cranberry Township, Pennsylvania 16066.
17-10751-mew    Doc 4484    Filed 11/21/19 Entered 11/21/19 12:57:30            Main Document
                                         Pg 2 of 3


 Request for Allowance and Payment of Administrative Expense Claim [Docket No. 3864], with

 prejudice.


 Dated: November 21, 2019                 Respectfully submitted,

                                          PILLSBURY WINTHROP SHAW PITTMAN LLP

                                          /s/ Patrick J. Potter
                                          Deborah B. Baum (admitted pro hac vice)
                                          Patrick J. Potter (admitted pro hac vice)
                                          Cynthia Cook Robertson (admitted pro hac vice)
                                          Dania Slim (admitted pro hac vice)
                                          1200 Seventeenth Street, NW
                                          Washington, DC 20036
                                          Telephone: 202.663.8000

                                          Andrew M. Troop
                                          31 West 52nd Street
                                          New York, NY 10019
                                          Telephone: 212.858.1000

                                          Counsel for Fluor Enterprises, Inc.




                                             2
17-10751-mew      Doc 4484       Filed 11/21/19 Entered 11/21/19 12:57:30             Main Document
                                              Pg 3 of 3


                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 21, 2019, an electronic copy of the foregoing notice was
 filed electronically through the Court’s CM/ECF system, which caused all parties or counsel
 requesting notice in the above-captioned case to be served by electronic means on the date of filing.
 I further certify that the foregoing notice was served on the parties identified on the Master Service
 List dated November 19, 2019 maintained in respect of these chapter 11 cases via electronic mail
 or, for those parties with no e-mail address listed, via first-class mail.

                                                       /s/ Patrick J. Potter
                                                       Patrick J. Potter




                                                   3
